Exhibit 10.1

 

222 BERKELEY STREET

Boston, Massachusetts

 

Second Amendment to Lease

Rhythm Pharmaceuticals, Inc.

 

This Second Amendment to Lease (this “Second Amendment”) is made as of August 6,
2018 (the “Effective Date”) by and between 500 BOYLSTON & 222 BERKELEY OWNER
(DE), a Delaware limited liability company, having an office at c/o Oxford
Properties Group, 125 Summer Street, Boston, Massachusetts 02110 (“Landlord”),
and RHYTHM PHARMACEUTICALS, INC., a Delaware corporation, having an office at
500 Boylston Street, 11th Floor, Boston, Massachusetts 02116 (“Tenant”).

 

Background

 

A.                                    Pursuant to the provisions of that certain
Lease dated as of November 25, 2015 (the “Original Lease”), as amended by that
certain First Amendment to Lease dated as of April 15, 2016 (as amended, the
“Existing Lease”), Tenant leases from Landlord, and Landlord leases to Tenant, a
space containing approximately 6,830 square feet of Net Rentable Area (the
“Original Premises”) on a portion of the eleventh (11th) floor of the building
located at 500 Boylston Street, Boston, Massachusetts (the “500 Boylston
Building”).  Capitalized terms used and not defined herein shall have the
respective meanings ascribed to them in the Lease.

 

B.                                    Landlord and Tenant desire to enter into
this Second Amendment to provide for (i) the relocation of Tenant’s current
premises to new premises located on the twelfth (12th) floor of the building
located at 222 Berkeley Street, Boston, Massachusetts (the “222 Berkeley
Building”), (ii) the extension of the Term for the relocated premises, and
(iii) the amendment of the Lease in certain other respects, all in accordance
with the terms and conditions set forth herein.  The Existing Lease, as amended
by this Second Amendment, is referred to herein as the “Lease”).

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing and mutual covenants contained
herein, Landlord and Tenant hereby agree to modify and amend the Lease as
follows:

 

1.                                      Relocation Premises.  Effective as of
the Relocation Commencement Date (as defined below), the Leased Premises under
the Lease shall include the portion of the twelfth (12th) floor of the 222
Berkeley Building more particularly shown on Exhibit A hereto (the “Relocation
Premises”), which the parties stipulate and agree contains 13,677 square feet of
Net Rentable Area.  Effective as of the Original Premises Surrender Date (as
defined below), the Original Premises shall cease to be included in the Leased
Premises under the Lease.  Except as expressly set forth in this Second
Amendment, Tenant’s lease of the Relocation Premises during the Relocation Term
(as defined below) shall be on all of the terms and conditions of the Lease in
effect as of the Relocation Commencement Date.

 

1

--------------------------------------------------------------------------------


 

(a)                                 Relocation Term.  The Term in respect of the
Relocation Premises (the “Relocation Term”) shall commence at 12:01 a.m. on the
Relocation Commencement Date (as defined below) and shall end at 11:59 p.m. on
the Relocation Expiration Date (as defined below), unless earlier terminated in
accordance with the terms and conditions of the Lease or extended under
Paragraph 3(c) below.  As used herein:

 

(i)                                     The “Relocation Commencement Date” shall
be the date that is the earlier of (x) May 1, 2019 (as such date may be subject
to extension, if applicable, under Paragraph B.2 of Exhibit B attached hereto,
the “Estimated Relocation Commencement Date”) and (y) the date on which Tenant
first occupies all or any portion of the Relocation Premises for the regular
conduct of Tenant’s business (which shall not be deemed to have occurred by
virtue of Tenant’s entry into the Relocation Premises under Exhibit B attached
hereto for purposes of performing the Relocation Premises Work as defined
therein or installing or testing Tenant’s furniture, fixtures, or equipment
therein under Exhibit B in preparation for such occupancy);

 

(ii)                                  The “Relocation Rent Commencement Date”
shall mean the date that is three (3) months after the Relocation Commencement
Date, and the “Relocation Rent Waiver Period” shall mean the three-(3)-month
period commencing on the Relocation Commencement Date and ending on the day
immediately preceding the Relocation Rent Commencement Date;

 

(iii)                               The “Relocation  Expiration Date” shall mean
the last day of the sixth (6th) Relocation Lease Year, subject to extension, if
applicable, under Paragraph 3(c) below;

 

(iv)                              “Relocation  Lease Year” shall mean each of
the successive periods of twelve (12) months commencing on the Relocation Rent
Commencement Date and each anniversary thereof, except that, if the Relocation
Rent Commencement Date does not occur on the first day of a calendar month, the
sixth (6th) Relocation Lease Year shall include the balance of the calendar
month  in which the sixth (6th) anniversary of the Relocation Rent Commencement
Date occurs.

 

(b)                                 Delivery of Relocation Premises and Initial
Tenant Work.  Landlord shall deliver the Relocation Premises to Tenant after
performing the Landlord Delivery Work (as defined in Exhibit B attached hereto),
Landlord shall provide to Tenant a tenant improvement allowance equal to
$957,390.00 (i.e., $70.00 per square foot of Net Rentable Area of the Relocation
Premises) (the “Relocation Premises Allowance”), and Tenant shall perform the
Relocation Premises Work in the Relocation Premises, all in accordance with and
subject to the terms and conditions set forth in Exhibit B attached to this
Second Amendment.  The provisions of Exhibit B to the Original Lease shall not
apply to the Relocation Premises or the Relocation Premises Work hereunder.

 

(c)                                  Rent for Relocation Premises.   During the
Relocation Term, Tenant shall pay Net Rent for the Relocation Premises as set
forth in the table below, together with additional rent for Tenant’s
Proportionate Share of Estimated Operating Cost and Estimated Impositions, for
electricity charges (as provided below), and for all other payments under the
Lease on account of the Relocation Premises, in each case at the times and the
manner set forth in the Existing Lease,

 

2

--------------------------------------------------------------------------------


 

as amended by this Second Amendment.   The Net Rent payable for the Relocation
Premises shall be as follows:

 

Relocation
Lease Years

 

Net Rent per square foot
of Net Rentable Area of
Leased Premises per Annum

 

Monthly
Net Rent

 

Relocation Premises Commencement Date through Lease Year 1:

 

$57.00 (subject to the Relocation Rent Waiver Period below)

 

$64,965.75 (subject to the Relocation Rent Waiver Period below)

 

Lease Year 2:

 

$58.14

 

$66,265.07

 

Lease Year 3:

 

$59.30

 

$67,590.37

 

Lease Year 4:

 

$60.49

 

$68,942.17

 

Lease Year 5:

 

$61.70

 

$70,321.02

 

Lease Year 6:

 

$62.93

 

$71,727.44

 

 

Notwithstanding the foregoing, provided that Tenant is not then in default
beyond applicable notice and cure periods under the Lease, Landlord agrees to
waive the payment of Net Rent and additional rent for Tenant’s Proportionate
Share of Estimated Operating Cost and Estimated Impositions in respect of the
Relocation Premises for the Relocation Rent Waiver Period; provided that during
the Relocation Rent Waiver Period, Tenant shall pay additional rent for
electricity and separately reimbursable charges (e.g., after-hours HVAC) for the
Relocation Premises on the terms and conditions set forth in the Lease.

 

(d)                                 Electricity.  During the Relocation Term,
Tenant shall pay to Landlord, as Additional Rent, the costs of electricity used
in or for the Relocation Premises (i) pursuant to a check-meter installed for
the Relocation Premises by Tenant under Exhibit B to measure Tenant’s
consumption of standard tenant electricity in the Relocation Premises and
(ii) with respect to electricity for common areas on the floor (including,
without limitation, air handling units or other HVAC equipment serving such
floor) based on its pro-rata share (on a per rentable square foot basis) of such
common area electricity costs for the multi-tenant floor on which the Relocation
Premises are located (which electricity is check-metered for the floor), except
for any above-standard consumption or special equipment from time to time
installed by or for Tenant in the Relocation Premises which shall be subject to
Section 3.02(e) of the Lease.  Tenant shall make estimated monthly payments for
the electricity charges hereunder, in advance on the first day of each month or
partial month of the Relocation Premises Term, based on amounts reasonably
estimated by Landlord from time to time for such electricity charges, subject to
periodic reconciliations based on the applicable utility rates and the period in
question in accordance with the Lease.

 

(e)                                  Letter of Credit.   Reference is made to
the Letter of Credit provided under Section 4.17 of the Lease, which is
currently in the amount of $150,000.00 following the first Reduction Date as set
forth therein.  Section 4.17 of the Original Lease is hereby amended to delete
the phrase “36 months after Rent Commencement Date” from the chart in
Section 4.17 (i.e., the second Reduction Date) and inserting “June 1, 2020” in
its place.

 

3

--------------------------------------------------------------------------------


 

(f)                                   Parking.  Tenant currently uses
two (2) unreserved parking spaces in the Garage on the terms set forth in the
Parking Addendum attached to the Original Lease.  During the Relocation Term,
Tenant shall have the right to use five (5) unreserved parking spaces in
accordance with, and subject to, the terms and conditions of the Parking
Addendum attached to the Original Lease.  The current monthly rate is $450 per
space per month for unreserved spaces and $675 per space per month for reserved
spaces.  If Tenant hereafter expands the Leased Premises under Paragraph 3
below, additional unreserved parking spaces shall be made available to achieve a
ratio of one (1) space per 3,000 rentable square feet of the Relocation
Premises, as so expanded.  For the avoidance of doubt, as provided in the
Parking Addendum, Tenant may from time to time request additional parking spaces
on a month-to-month basis, which shall be subject to availability as provided in
the Parking Addendum.  Tenant shall pay for all parking spaces under this
paragraph at the then prevailing rates from time to time applicable under the
Parking Addendum.

 

(g)                                  Initial Sublease Space.  Reference is made
to the portion of the Relocation Premises that is defined as the Initial
Sublease Space in Exhibit B, which contains approximately 3,495 square feet of
Net Rentable Area, is currently separately demised from the balance of the
Relocation Premises, and will be delivered to Tenant in the condition provided
in Exhibit B.   Notwithstanding anything to the contrary in this Paragraph 1
above, in the event that Tenant enters into a sublease for all or part of the
Initial Sublease Space for a beneficial occupancy date by the applicable
subtenant that occurs before the Relocation Commencement Date (such period of
the applicable subtenant’s beneficial occupancy, including payment of base rent
under such a sublease, prior to the Relocation Commencement Date being referred
to herein as the “Early Sublease Occupancy Period”), then (i) such occupancy by
the applicable subtenant of the Initial Sublease Space shall not be deemed to
cause the Relocation Commencement Date to occur under
Paragraph 1(a)(i)(y) above; (ii) during the Early Sublease Occupancy Period,
Tenant shall pay to Landlord, solely with respect to the Initial Sublease Space,
Net Rent (at the annual rate of $57.00 per square foot of Net Rentable Area of
the Initial Sublease Space during the Early Sublease Occupancy Period),
additional rent for Tenant’s Proportionate Share of Estimated Operating Cost and
Estimated Impositions (based on the square feet of Net Rentable Area of the
Initial Sublease Space set forth above), and for electricity charges and other
payments under the Lease on account of the Initial Sublease Space; (iii) such
Early Sublease Occupancy Period, if any, shall have no effect on the Relocation
Rent Commencement Date, the Relocation Rent Waiver Period, or the Relocation
Expiration Date set forth in Paragraph 1(a) above with respect to the entire
Relocation Premises, each of which shall be determined without regard to the
occurrence of the Early Sublease Occupancy Period, and (iv) Tenant’s lease of
the Initial Sublease Space during the Early Sublease Occupancy Period shall
otherwise be in accordance with the terms and conditions of the Lease.  In
addition, Landlord hereby acknowledges and  agrees that the recapture right
under Section 4.06(c) of the Original Lease shall not apply to Tenant’s initial
sublease of the Initial Sublease Space (whether for a beneficial occupancy
period that occurs before or after the Relocation Commencement Date),
notwithstanding anything to the contrary in Section 4.06 of the Original Lease.

 

4

--------------------------------------------------------------------------------


 

2.                                      Surrender of Original Premises.  On or
before the end of the day (the “Original Premises Surrender Date”) that is five
(5) Business Days after the Relocation Commencement Date, Tenant shall vacate
and surrender the Original Premises in its entirety in the condition required
under Section 4.07 of the Lease, with the same effect as if the Original
Premises Surrender Date were the Term Expiration Date under the Lease solely in
respect of the Original Premises; provided, however, that during such
five-(5)-Business-Day period after the Relocation Premises Commencement Date
(the “Move-Out Grace Period”), Tenant shall not be obligated to pay, on account
of Tenant’s occupancy of the Original Premises, Net Rent and additional rent for
Tenant’s Proportionate Share of Estimated Operating Cost and Estimated
Impositions for the Original Premises, but shall continue to pay additional rent
for electricity and any separately reimbursable charges for the Original
Premises for the Move-Out Grace Period (e.g., after-hours HVAC or special
cleaning services).  For the avoidance of doubt, with respect to the period
ending on the Relocation Commencement Date, the provisions of the Lease shall
continue to apply to the Original Premises and Tenant shall continue to pay Net
Rent, Tenant’s Proportionate Share of Estimated Operating Cost and Estimated
Impositions, electricity charges, and all other payments under the Lease on
account of the Original Premises in accordance with the terms of the Original
Lease through the day immediately preceding the Relocation Commencement Date. 
In the event that Tenant shall fail to vacate and surrender the Original
Premises in its entirety in the condition required under Section 4.07 of the
Lease on or before the expiration of the Move-Out Grace Period, any such
holdover in the Original Premises shall be subject to the provisions of
Section 8.02 of the Lease.

 

3.                                      Special Provisions.

 

(a)                                 Temporary Swing Space.  Landlord shall
provide Tenant with the temporary use of Swing Space, in accordance with, and
subject to, the terms and conditions set forth in Paragraph 1 of Exhibit D
attached to this Second Amendment.

 

(b)                                 Right of First Offer.  Tenant shall have a
one-time right of first offer on the balance of the twelfth (12th) floor of the
222 Berkeley Building in accordance with, and subject to, the terms and
conditions set forth in Paragraph 2 of Exhibit D attached to this Second
Amendment.

 

(c)                                  Extension Option.   Tenant shall have the
option to extend the Relocation Term for the Relocation Premises beyond the end
of the Relocation Term set forth in Paragraph 1(a) above for one (1) period of
five (5) years, in accordance with, and subject to, the terms and conditions set
forth in Paragraph 3 of Exhibit D attached to this Second Amendment. 
Section 9.01 of the Lease is hereby deleted in its entirety.  For the avoidance
of doubt, Article 7 (Appraisal) shall not apply to determination of the Fair
Market Rent Rate for the Extension Term (if applicable) under this
Paragraph 3(c), which shall be determined in accordance with Paragraph 3(c) and
(d) of Exhibit D attached hereto.

 

4.                                             Conforming Amendments.  In
further implementation of the provisions of this Second Amendment, the Lease is
hereby amended as follows:

 

5

--------------------------------------------------------------------------------


 

(a)                                 Tenant’s Address.  As of the Relocation
Commencement Date, the definition of Tenant’s Address in the Basic Lease
Information section of the Lease shall be amended in its entirety to read as
follows:

 

Tenant’s Address:                                              Rhythm
Pharmaceuticals, Inc.

222 Berkeley Street

12th Floor

Boston, MA 02116

Attn:  Hunter Smith

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110

Attention:  Julio E. Vega, Esq.

 

(b)                                 Landlord’s Address.  The definition of
Landlord’s Address in the Basic Lease Information section of the Lease is hereby
amended in its entirety to read as follows:

 

Landlord’s Address:

 

500 Boylston & 222 Berkeley Owner (DE) LLC

c/o Oxford Properties Group

125 Summer Street

Boston, MA 02110

Attention: Director of Leasing

 

and

 

500 Boylston & 222 Berkeley Owner (DE) LLC

c/o Oxford Properties Group

125 Summer Street

Boston, MA 02110

Attention:  Legal Department

 

with a copy to:

 

DLA Piper LLP (US)

33 Arch Street, 26th Floor

Boston, MA  02110

Attn:  John L. Sullivan, Esq.

 

(c)                                  Leased Premises.  As of the Relocation
Commencement Date, the definitions of “Leased Premises” and “Net Rentable Area”
in the Basic Lease Information section of the  Lease shall be amended in their
entirety to read as follows:

 

6

--------------------------------------------------------------------------------


 

Leased Premises:                                                   A portion of
the twelfth (12th) floor of the Building located at 222 Berkeley Street, Boston,
Massachusetts as depicted in Exhibit A attached to the Second Amendment to this
Lease.

 

Net Rentable Area:                                        13,677 square feet

 

(d)                                 Term Commencement and Expiration Dates.  As
of the Effective Date, the definitions of “Term Commencement Date”, the “Rent
Commencement Date”, and “Term Expiration Date” in the Basic Lease Information
section of the Lease shall be deemed to refer, respectively and solely in
respect of the Relocation Premises, to the Relocation Commencement Date, the
Relocation Rent Commencement Date, and the Relocation Expiration Date set forth
in Paragraph 1(a) of this Second Amendment.  The “Term Expiration Date”, solely
in respect of the Original Premises, shall be deemed to refer to the Original
Premises Surrender Date determined under Paragraph 2 of this Second Amendment.

 

(e)                                  Net Rent.  As of the Relocation
Commencement Date, the definition of “Net Rent” in the Basic Lease Information
section of the Lease shall be deemed to refer to the Net Rent for the Relocation
Premises set forth in Paragraph 1(c) of this Second Amendment.

 

(f)                                   Tenant Work Allowance.  The definition of
“Tenant Work Allowance” in the Basic Lease Information section of the Lease
shall be deemed to refer, solely in respect of the Relocation Premises, to the
Relocation Premises Allowance as defined in Exhibit B attached to this Second
Amendment.

 

(g)                                  Tenant’s Proportionate Share.  As of the
Relocation Commencement Date, the “Tenant’s Proportionate Share” in respect of
the Relocation Premises shall be determined, in accordance with the definition
thereof set forth in Section 11.01 of the Lease, based on the square feet of Net
Rentable Area of the Relocation Premises set forth in Paragraph 1(a) of this
Second Amendment.

 

(h)                                 Letter of Credit.  As of the Effective Date,
the amount set forth for the “Letter of Credit” in the Basic Lease Information
section of the Lease shall be as provided in Paragraph 1(e) of this Second
Amendment.

 

(i)                                     Parking Spaces.  As of the Relocation
Commencement Date, the number of Parking Spaces set forth in the Basic Lease
Information section of the Lease shall be as provided in Paragraph 1(f) of this
Second Amendment.

 

(j)                                    Building.  As of the Relocation
Commencement Date, the definition of the “Building” in Section 11.01 of the
Lease shall be amended in its entirety to read as follows:

 

7

--------------------------------------------------------------------------------


 

“Building” shall mean the 22-story building (consisting of a 6-story low-rise
portion, a 16-story high-rise portion and 3 levels of parking space below grade)
located on the Land, and comprising the Office Section, the Commercial
Section and common areas such as mechanical rooms, elevator machine rooms,
loading dock facilities, janitor and utility rooms, electrical and communication
closets and similar facilities.

 

In addition, as of the Relocation Commencement Date, all references in the
Original Lease to “the Building” shall be deemed to refer to the 222 Berkeley
Building, and all references in the Original Lease to the 222 Berkeley Building
shall be deemed to refer to the 500 Boylston Building.

 

(k)                                 Land.  As of the Relocation Commencement
Date, the definition of “Land” in Section 11.01 of the Lease shall be amended in
its entirety to refer to the parcel of real property owned by Landlord and
described in Exhibit A-1 attached to this Second Amendment.

 

(l)                                     Project.  As of the Relocation
Commencement Date, the definition of “Project” in Section 11.01 of the Lease
shall be amended in its entirety to read as follows:

 

“Project” shall mean the Building and, for so long as it is under common
ownership or control with the Building, the adjacent building known as 500
Boylston Street.

 

(m)                             Obsolete Provisions.  For avoidance of doubt,
Section 10.01 (the Swap Right) of the Original Lease, which was not exercised,
shall not apply to the Relocation Premises hereunder.  Section 10.01 of the
Original Lease and Exhibit A-2 attached thereto are hereby deleted in their
entirety.

 

(n)                                 Exhibits.  As of the Relocation Commencement
Date, Exhibit  A and Exhibit A-1 attached to the Original Lease shall be deleted
in their entirety and replaced with Exhibit A and Exhibit A-1 attached to this
Second Amendment.

 

(o)                                 Other Updated Provisions.   As of the
Relocation Commencement Date, the Building Rules and Regulations for the 500
Boylston Building attached as Exhibit C to the Original Lease shall be deleted
and shall be replaced by the Building Rules and Regulations for the 222 Berkeley
Building attached as Exhibit C to this Second Amendment.

 

5.                                      Broker.  Landlord and Tenant hereby
represent and warrant to each other that neither has dealt with any real estate
broker or agent in connection with the procurement of this Second Amendment,
except for CBRE, Inc. and Cushman & Wakefield, Inc. (collectively, the “Tenant’s
Brokers”).  Tenant shall indemnify and hold Landlord harmless from any costs,
expense or liability (including costs of suit and reasonable attorneys’ fees)
for any compensation, commission or fees claimed by any real estate broker or
agent in connection with the procurement of this Second Amendment claiming the
same by, through or under Tenant, other

 

8

--------------------------------------------------------------------------------


 

than the Tenant’s Brokers.  Landlord shall pay the commission due to the
Tenant’s Brokers with respect to this Second Amendment pursuant to a separate
agreement.

 

6.                                      General.

 

(a)                                 Ratification of Lease Provisions.  Except as
otherwise expressly amended, modified and provided for in this Second Amendment,
Landlord and Tenant hereby ratify all of the provisions, covenants and
conditions of the Lease, and such provisions, covenants and conditions shall be
deemed to be incorporated herein and made a part hereof and shall continue in
full force and effect.

 

(b)                                 Entire Amendment.  This Second Amendment
contains all the agreements of the parties with respect to the subject matter
hereof and supersedes all prior dealings between the parties with respect to
such subject matter.

 

(c)                                  Binding Amendment.  This Second Amendment
shall be binding upon, and shall inure to the benefit of the parties hereto, and
their respective successors and assigns.

 

(d)                                 Governing Law.  This Second Amendment shall
be governed by the laws of the Commonwealth of Massachusetts without regard to
conflict of laws principles.

 

(e)                                  Authority.  Landlord and Tenant each
warrant to the other that the person or persons executing this Second Amendment
on its behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Second
Amendment.

 

(f)                                   No Reservation.  Submission of this Second
Amendment for examination or signature is without prejudice and does not
constitute a reservation, option or offer, and this Second Amendment shall not
be effective until execution and delivery by each of the parties hereto.

 

(g)                                  Counterparts.  This Second Amendment may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  An electronic mail or facsimile version of an executed original of
this Second Amendment shall be deemed an original, and each of the parties
hereto intends to be bound by an electronic mail or facsimile version of a
fully-executed original hereof or of an electronic mail or facsimile version of
executed counterpart originals hereof.

 

[SIGNATURES ON FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


 

EXECUTED under seal as of the date first above written.

 

 

LANDLORD:

 

 

 

500 BOYLSTON & 222 BERKELEY

 

OWNER (DE) LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Chad Remis

 

Name: Chad Remis

 

Title: Vice President

 

 

 

 

 

By:

/s/ Kristen E. Binck

 

Name: Kristen E. Binck

 

Title: Assistant Secretary

 

 

 

 

 

TENANT:

 

 

 

RHYTHM PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Hunter C. Smith

 

Name: Hunter C. Smith

 

Title: Chief Financial Officer

 

 

 

 

 

By:

/s/ Keith M. Gottesdiener

 

Name: Keith M. Gottesdiener

 

Title: Chief Executive Officer

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Floor Plan of Relocation Premises

 

This Exhibit is attached to and made a part of the Second Amendment to Lease
(the “Second Amendment”) by and between 500 BOYLSTON & 222 BERKELEY OWNER (DE)
LLC, a Delaware limited liability company (“Landlord”), and RHYTHM
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”), for space in the
Building located at 222 Berkeley Street, Boston, Massachusetts 02116. 
Capitalized terms used but not defined herein shall have the meanings given in
the Lease (as defined in the Second Amendment).

 

[see attached plan]

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Legal Description of Land

 

This Exhibit is attached to and made a part of the Second Amendment to Lease
(the “Second Amendment”) by and between 500 BOYLSTON & 222 BERKELEY OWNER (DE)
LLC, a Delaware limited liability company (“Landlord”), and RHYTHM
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”), for space in the
Building located at 222 Berkeley Street, Boston, Massachusetts 02116. 
Capitalized terms used but not defined herein shall have the meanings given in
the Lease (as defined in the Second Amendment).

 

[see attached legal description]

 

12

--------------------------------------------------------------------------------


 

[g183821ko03i001.gif]

 

13

--------------------------------------------------------------------------------


 

[g183821ko03i002.gif]

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Work Letter

 

(Initial Tenant Work to be Performed by Tenant)

 

This Exhibit is attached to and made a part of the Second Amendment to Lease
(the “Second Amendment”) by and between 500 BOYLSTON & 222 BERKELEY OWNER (DE)
LLC, a Delaware limited liability company (“Landlord”), and RHYTHM
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”), for space in the
Building located at 222 Berkeley Street, Boston, Massachusetts 02116. 
Capitalized terms used but not defined herein shall have the meanings given in
the Lease (as defined in the Second Amendment).

 

For purposes of this Exhibit B, all references herein to the “Premises” and the
“Initial Tenant Work” shall be deemed to refer, respectively, to the Relocation
Premises and the Tenant Improvement work performed by Tenant in the Relocation
Premises under this Exhibit B (the “Relocation Premises Work”).

 

B.1                             Condition of Premises.  Subject only to
Landlord’s obligation to perform the Landlord Delivery Work and to provide the
Allowance as provided in Paragraph B.4 below, Tenant has inspected, and is
satisfied with, the existing, “as-is” condition of the Premises, including any
existing improvements and Base Building elements now located therein.  Tenant
shall be deemed to have accepted the condition of the Premises on the Delivery
Date (as defined below) to the extent that the Premises are in the same or
better condition as on the Effective Date, reasonable wear and tear and damage
by Tenant and persons acting under Tenant excepted.  Landlord’s sole obligation
with respect to any such items shall be to restore to their prior condition any
such items damaged after the Effective Date and prior to the Delivery Date
(reasonable wear and tear and damage by Tenant and persons acting under Tenant
excepted).  Any Initial Tenant Work shall be constructed by Tenant in accordance
with, and subject to, the terms and conditions set forth in Section 4.07 of the
Lease and this Exhibit B, at Tenant’s expense (subject to reimbursement from the
Allowance as provided in Paragraph B.4 below).  Landlord shall not be
responsible for any aspects of the design or construction of Initial Tenant
Work, the correction of any defects therein, or any delays in the completion
thereof.

 

B.2                             Landlord Delivery Work.  The “Delivery Date”
shall mean the date on which the Premises are delivered to Tenant, free of other
occupants and their personal property, after Landlord has substantially
completed the Landlord Delivery Work.  Landlord shall, at its sole cost and
expense, perform the demolition work required to deliver the Premises in “shell
condition” as more particularly described on Schedule C-1 attached hereto (the
“Landlord Delivery Work”).  Landlord shall use commercially reasonable efforts
to substantially complete the Landlord Delivery Work on or before January 1,
2019 (the “Estimated Delivery Date”).  Notwithstanding the foregoing, if Tenant
so requests by notice to Landlord no later than October 1, 2018, Landlord will
limit the foregoing demolition work to a portion of the Relocation  Premises
comprising approximately 10,182 square feet of Net Rentable Area as shown on
Exhibit A attached hereto (the “Shell Condition Space”), exclusive of the
separately demised portion thereof containing approximately 3,495 square feet of
Net Rentable Area as shown on Exhibit A attached hereto (the

 

15

--------------------------------------------------------------------------------


 

“Initial Sublease Space”).  Upon the Delivery Date, Tenant shall accept the
existing improvements in the Initial Sublease Space in their “as is”
condition.   In the event that substantial completion of the Landlord Delivery
Work is delayed beyond the Estimated Delivery Date, other than due to any
request or delay caused by Tenant or any person acting under Tenant  (a “Tenant
Delay”), and to the extent such delay actually delays Tenant’s commencement of
the Initial Tenant Work, then the “Estimated Relocation Commencement Date” set
forth in Paragraph 1(a) of the Second Amendment shall be deemed to be delayed by
one (1) day for each day of such delay by Landlord in the substantial completion
of the Landlord Delivery Work.  In the event of a Tenant Delay, if any, Landlord
will promptly advise Tenant of the occurrence of such Tenant Delay.

 

In addition to the Landlord Delivery Work, Landlord shall, at its sole cost and
expense, perform the common corridor and common restroom work on the
twelfth (12th) floor of the Building using Building standard materials
equivalent to those in the sixteenth (16th) floor of the Building (the “Common
Area Work”).  Landlord shall substantially complete the Common Area Work on or
before the date that is one (1) year after the Relocation Commencement Date set
forth in Paragraph 1(a) of the Second Amendment.

 

For purposes hereof, “substantially complete” and “substantial completion” shall
mean that the applicable work by Landlord under this Paragraph B.2 has been
completed, other than minor punchlist-type items the completion of which will
not unreasonably delay or interfere with Tenant’s performance of the Initial
Tenant Work or (as applicable) Tenant’s occupancy of the Premises for the
regular conduct of business.  The foregoing provisions shall be self-operative,
but in confirmation thereof at Landlord’s request Tenant shall execute and
deliver an instrument confirming the date on which substantial completion of
such work occurred, provided that any failure by Tenant to execute and return
such confirmatory instrument (or to provide written objection identifying the
elements of the work that Tenant claims must be completed in order to achieve
substantial completion of such work) within three (3) Business Days after its
delivery to Tenant shall be deemed Tenant’s acknowledgement that the applicable
work was substantially complete on the date set forth in such instrument.

 

B.3                             Tenant’s Construction Documents.   Tenant shall
prepare, at Tenant’s expense (subject to reimbursement from the Allowance as
provided in Paragraph B.4 below), and deliver to Landlord the final construction
documents for the Initial Tenant Work in the Premises in accordance with
Section 4.07 of the Lease and the requirements listed on Schedule C-2 attached
hereto (the “Construction Documents”).  Within thirty (30) days after the
Effective Date, Tenant shall retain a qualified architect who is experienced in
the design of comparable office tenant space in comparable first-class high-rise
buildings and licensed in the state or commonwealth in which the Building is
located, to prepare the Construction Documents for the Initial Tenant Work. 
Landlord hereby confirms its approval of Charles Rose Architects as Tenant’s
architect for the Initial Tenant Work.  Tenant shall also retain, or cause its
architect to retain, the services of the electrical and mechanical engineers
engaged by Landlord for the Building or such other experienced engineers as are
otherwise reasonably approved by Landlord, as well as Landlord’s structural
engineer if any portion of Initial Tenant Work affects structural components of
the Building.  Even if any such architect or engineers may have been otherwise
engaged by Landlord in connection with the Building, Tenant shall be solely
responsible for the liabilities and expenses of all architectural and
engineering services relating to the Initial Tenant Work (subject to

 

16

--------------------------------------------------------------------------------


 

reimbursement from the Allowance as provided in Paragraph B.4 below) and (as
between Landlord and Tenant) for the sufficiency and completeness of the
Construction Documents submitted to Landlord.  The Construction Documents shall
comply with the Building’s construction rules and regulations, including without
limitation those designed to maintain a uniform exterior appearance of the
Building.  Tenant shall be solely responsible for the timely preparation and
submission to Landlord of the Construction Documents.  Landlord shall use
reasonable efforts to review and approve (or provide comments on) the
Construction Documents, in a written response, within ten (10) Business Days
after the same are delivered to Landlord, provided that Landlord reserves the
right to extend such review period for up to an additional ten (10) Business
Days, if reasonably required to review, or to cause Landlord’s third-party
engineer(s) to review, any structural elements or other special elements of the
Initial Tenant Work.  Tenant shall promptly cause the Construction Documents to
be corrected or revised to address Landlord’s comments and resubmitted to
Landlord for its review and approval as provided above.

 

B.4                             Tenant Work Allowance.  Landlord shall provide
Tenant with an allowance for the costs (“Allowance Costs”) of constructing the
Initial Tenant Work in the Premises for Tenant’s initial occupancy (including,
without limitation, the so-called soft costs of architectural and engineering
fees and third-party project management fees with respect thereto) in an amount
not to exceed the Relocation Premises Allowance (as defined in Paragraph 1(b) of
the Second Amendment and referred to herein as the “Allowance”).  For the
avoidance of doubt, Tenant may apply the Allowance to all or part of the
Relocation Premises, for example, if Tenant desires to construct the Initial
Tenant Work in the demolished portion of the Premises under Paragraph B.3 above
and to use the existing improvements in the undemolished portion of the
Relocation Premises in their “as is” condition under Paragraph B.3 above.  All
construction and design costs for the Premises in excess of the Allowance shall
be paid for entirely by Tenant, and Landlord shall not provide any reimbursement
therefor.  The Allowance shall be disbursed as requisitioned by Tenant but in no
more than four (4) disbursements.  Tenant may requisition not more than ten
percent (10%) of the Allowance for the soft costs for the Initial Tenant Work
described above.  For each disbursement, Tenant shall submit a requisition
package to Landlord, not more frequently than monthly, with an itemization of
the costs being requisitioned, a certificate by an officer of Tenant that all
such costs are Allowance Costs and have been incurred and paid for by Tenant,
and appropriate back-up documentation including, without limitation, customary
AIA forms of progress payment certifications and lien releases (in a customary
form provided or reasonably approved by Landlord), and copies of paid invoices
and bills.  If the total Allowance Costs for the Initial Tenant Work are
reasonably estimated to exceed the Allowance, Landlord reserves the right to
make pro-rata disbursements of the Allowance for each requisition, in the ratio
that the Allowance bears to the total estimated Allowance Costs, subject to a
final reconciliation of the Allowance upon completion of the work.  Landlord
further reserves the right to fund the final ten percent (10%) of the Allowance
within thirty (30) days after Tenant’s submission to Landlord of the Close-Out
Materials.  The “Close-Out Materials” shall mean the requisition package for the
final amount of the Allowance as provided above, together with (i) a final AIA
certificate from Tenant’s architect evidencing substantial completion of the
Initial Tenant Work  in accordance with the approved Construction Documents,
(ii) a set of “as built” or final record plans for such work, (iii) final lien
waivers for such work from all contractors, subcontractors, and other parties
who would be entitled to a lien on the Property if not paid, (iv) a certificate
of occupancy for the Premises after the performance of such work, and (v) any
other items required under the Building’s

 

17

--------------------------------------------------------------------------------


 

construction rules and regulations for closing out the particular work in
question.  Tenant shall not be entitled to any unused portion of the Allowance
that is not requisitioned within one (1) year after the Delivery Date.  Landlord
shall have no obligation to disburse any portion of the Allowance at any time
when there exists an Event of Default that is continuing under the Lease (or for
so long as an event or condition has occurred which with notice and the passage
of time would constitute such an Event of Default), until such time as the
Default (or the event or condition) has been cured by Tenant.

 

B.5                             Tenant’s Performance of the Work.  The Initial
Tenant Work shall be performed and constructed by Tenant in accordance with the
approved Construction Documents, in compliance with applicable Laws, and the
provisions of the Lease, including without limitation the terms and conditions
of Section 4.07 thereof and the Building’s construction rules and regulations (a
copy of which is available upon request).  Any structural work (to the extent,
if any, required to reinforce portions of the floor of the Premises for Tenant’s
filing rooms or similar uses requiring additional support) or other work
affecting Base Building systems or areas outside the Premises shall be done only
after obtaining Landlord’s reasonable prior approval of Construction Documents
therefor under Section 4.07 of the Lease and of the manner in which such work
shall be performed under Section 4.07 of the Lease, specifically including any
Landlord requirements concerning access to adjacent tenant areas or Building
core areas.  All Cabling shall be installed in accordance with the Lease and the
Building’s construction rules and regulations.  Landlord shall not be
responsible for any aspects of the design or construction of the Initial Tenant
Work or other Tenant installations in or about the Premises, the correction of
any defects therein, or any delays in the completion thereof.  After the
Construction Documents have been approved by Landlord, any change in the work
shown thereon, whether material or not, shall be made only after Tenant shall
have submitted revised Construction Documents to Landlord for its review and
approval in accordance with Paragraph B.3 above; provided that, for any
non-material change that does not affect the base building, Building systems, or
any areas outside of the Premises, Landlord’s prior approval is not required so
long as Tenant shall provide Landlord with such reasonable prior notice thereof
to afford Landlord the opportunity, but not the obligation, to review such
non-material change.  If the Initial Tenant Work includes any structural or
other special items, Tenant shall reimburse Landlord for the reasonable
out-of-pocket costs incurred by Landlord in reviewing such items.  Tenant shall
pay to Landlord or its managing agent a fee for Landlord’s administrative
oversight and coordination of the Initial Tenant Work in an amount equal to two
percent (2.0%) of the hard costs of the Initial Tenant Work; provided, however,
that such fee shall not exceed $20,000.00 in the aggregate.  In addition, Tenant
shall pay to Landlord the costs of Building services or facilities (such as
electricity, HVAC, fire alarm plug ins/outs, freight elevator usage, and
cleaning) used by Tenant in connection with its performance of the Initial
Tenant Work, in each case at Building standard rates charged to tenants
generally.  Any such costs shall constitute Allowance Costs that may be
requisitioned from time to time from the Allowance as provided in Paragraph B.4.

 

B.6                             Access.  During the period between the Delivery
Date and the Relocation Commencement Date, Tenant’s access to the Premises for
the performance of the Initial Tenant Work hereunder and its installation of
wiring, furniture, equipment, and personal property prior to commencing the
regular conduct of business in the Premises shall be subject in each case to the
terms and conditions of Section 4.07 of the Lease, including without limitation
(i) Landlord’s approval of the Construction Documents for the Initial Tenant
Work in accordance with

 

18

--------------------------------------------------------------------------------


 

Paragraph B.3 above, (ii) Landlord’s approval of Tenant’s contractors in
accordance with Section 4.07 of the Lease, (iii) Landlord’s receipt from Tenant
of copies of all necessary permits for the applicable Initial Tenant Work, and
(iv) customary insurance certificates from Tenant’s contractors, subcontractors,
and other parties acting under or through Tenant with respect to the applicable
work in accordance with the Lease.  Tenant shall be responsible for any damage
to the Premises caused by Tenant or its employees, agents, contractors,
subcontractors, material suppliers and laborers.  Any entry into the Premises by
Tenant (or its contractors, subcontractors, or other persons acting under
Tenant) prior to the Relocation Commencement Date shall be subject to all of the
provisions of the Lease that are applicable to the Premises during the Term,
except for the obligation to pay Base Rent and Additional Rent for Expenses and
Taxes.

 

B.7                             Tenant’s Authorized Representative.  Tenant
hereby designates Hunter Smith to serve as Tenant’s Authorized Representative,
who shall have full power and authority to act on behalf of Tenant on any
matters relating to the Initial Tenant Work.  Tenant may from time to time
change the Tenant’s Authorized Representative or designate additional Tenant’s
Authorized Representative(s) by written notice delivered to Landlord in
accordance with the Lease.

 

19

--------------------------------------------------------------------------------


 

Schedule C-1

 

Description of Landlord Delivery Work

 

Shell Condition

 

1)             Previous tenant improvements removed including flooring,
ceilings, doors, interior glazing, Drywall partitions, casework, furniture, and
mechanical fasteners to the structure above, etc. Structural Slab exposed.

 

2)             Core walls & demising walls patched and ready for paint.

 

3)             Elevator Lobbies existing core walls to remain.  Call Buttons and
Indicators to remain.

 

4)             Landlord to provide new perimeter window treatments for tenant to
install, based on Landlord approved design.

 

5)             Fire Sprinkler: Heads turned upright per code.

 

6)             Plumbing: Existing HW heaters removed and disposed. Vent lines to
be cut and capped within the space. Domestic Cold Water lines to be cut and
capped within the space.

 

7)             HVAC: Diffusers and medium pressure ductwork removed back to the
existing boxes (VAVs, Heat Pumps, etc.).  Existing boxes and medium pressure
ductwork back to the AHU to remain.  Thermostats coiled and secured to
corresponding boxes.  Supplemental cooling to be removed and disposed. 
Condenser Water lines to be cut and capped within the space.

 

8)             Electrical: Existing circuitry removed back to the tenant
distribution panel. Convenience outlets for temp power and code compliant exit
signage to remain. Temp construction lighting to be provided.

 

9)             Fire Alarm: Existing tenant Fire Alarm Devices coiled and mounted
to the structure above.

 

10)      Communications: Remove existing tele/data on the floor.

 

20

--------------------------------------------------------------------------------


 

Schedule C-2

 

Requirements for Construction Documents for Initial Tenant Work

 

1.                                      Preparation of Construction Documents. 
The Construction Documents shall include all architectural, mechanical,
electrical, fire protection, plumbing and structural drawings and detailed
specifications for the Initial Tenant Work, as applicable, and shall show and/or
specify all work necessary to complete the Initial Tenant Work including all
cutting, fitting, and patching and all connections to the mechanical and
electrical systems and other components of the Building as well as any
re-balancing and re-commissioning scope that is necessary to address Base
Building systems affected by the Initial Tenant Work.  Where the Initial Tenant
Work interfaces with Base Building, the Initial Tenant Work design shall
visually integrate with the Base Building in a manner and with materials and
finishes that are compatible with the Base Building in that area.  Landlord
reserves the right to reject Construction Documents which in its reasonable
opinion fail to comply with this provision.  Upon any such rejection by
Landlord, Tenant shall have the opportunity to revise the Construction Documents
and submit the same for approval by Landlord.  The Construction Documents shall
include but not be limited to:

 

(a)                                 Major Work Information:  A list of any items
or matters which might require structural modifications to the Building,
including but not limited to the following:

 

(1)                                 Location and details of special floor areas
exceeding the applicable floor load for such area of the Building;

(2)                                 Location and weights of storage files,
batteries, HVAC units and technical areas;

(3)                                 Location of any special soundproofing
requirements;

(4)                                 Existence of any extraordinary HVAC
requirements necessitating perforation of structural members; and

(5)                                 Existence of any requirements for heavy
loads, dunnage or other items affecting the structure.

 

(b)                                 Plans Submission:  Two (2) blackline
drawings and one (1) CAD disk (subject to Tenant’s architect’s and its
consultants’ and subconsultants’ reasonable conditions for re-use) showing all
architectural, mechanical and electrical systems, including cutsheets (where
reasonably requested by Landlord), specifications and the following:

 

CONSTRUCTION PLANS:

 

(1)                                 All partitions shall be shown; indicate
ratings of all partitions; indicate all non-standard construction and details
referenced;

(2)                                 Dimensions for partition shall be shown to
face of drywall; critical tolerances and ± dimensions shall be clearly noted;

(3)                                 All plumbing fixtures or other equipment
requirements and any equipment requiring connection to Building plumbing systems
shall be noted.

 

REFLECTED CEILING PLAN:

 

(1)                                 Layout suspended ceiling grid pattern in
each room, describing the intent of the ceiling working point, origin and/or
centering; and

(2)                                 Locate all ceiling-mounted lighting fixtures
and air handling devices including air

 

21

--------------------------------------------------------------------------------


 

dampers, fan boxes, etc., lighting fixtures, supply air diffusers, wall
switches, down lights, special lighting fixtures, special return air registers,
special supply air diffusers, and special wall switches.

 

TELECOMMUNICATIONS AND ELECTRICAL EQUIPMENT PLAN:

 

(1)                                 All telephone outlets required;

(2)                                 All electrical outlets required; note
non-standard power devices and/or related equipment;

(3)                                 All electrical requirements associated with
plumbing fixtures or equipment; append product data for all equipment requiring
special power, temperature control or plumbing considerations;

(4)                                 Location of telecommunications equipment and
general layout of conduits; and

(5)                                 Components and design of antennas, if any,
(including associated equipment) as installed, in sufficient detail to evaluate
weight, bearing requirements, wind-load characteristics, power requirements and
the effects on Building structure, moisture resistance of the roof membrane and
operations of pre-existing telecommunications equipment, to the extent known or
based on information provided by Landlord.

 

DOOR SCHEDULE:

 

(1)                                 Provide a schedule of doors, sizes,
finishes, hardware sets and ratings; and

(2)                                 Non-standard materials and/or installation
shall be explicitly noted.

 

HVAC:

 

(1)                                 Areas requiring special temperature and/or
humidity control requirements;

(2)                                 Heat emission of equipment (including
catalogue cuts where reasonably required by Landlord or, where unavailable,
based on engineer’s assumptions therefor), such as CRTs, copy machines, etc.;

(3)                                 Special exhaust requirements for conference
rooms, pantry, toilets, etc.; and

(4)                                 Any extension of system beyond demised
space.

 

ELECTRICAL:

 

(1)                                 Special lighting requirements;

(2)                                 Power requirements and special outlet
requirements of equipment;

(3)                                 Security requirements;

(4)                                 Supplied telephone equipment and the
necessary space allocation for same;

(5)                                 Any extensions of tenant equipment beyond
demised space; and

(6)                                 Load study confirming compliance with the
leased space’s allowable watts per square foot.

 

PLUMBING:

 

(1)                                 Remote toilets;

(2)                                 Pantry equipment requirements;

(3)                                 Remote water and/or drain requirements such
as for sinks, ice makers, etc.; and

(4)                                 Special drainage requirements, such as those
requiring holding or dilution tanks.

 

22

--------------------------------------------------------------------------------


 

ROOF:

 

Detailed plan of any existing and proposed roof equipment, if any, showing
location and elevations of all equipment.

 

SPECIAL SERVICES:

 

Equipment cuts (where reasonably requested by Landlord), power requirements,
heat emissions, raised floor requirements, fire protection requirements,
security requirements, and emergency power.

 

23

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BUILDING RULES AND REGULATIONS

 

This Exhibit is attached to and made a part of the Second Amendment to Lease
(the “Second Amendment”) by and between 500 BOYLSTON & 222 BERKELEY OWNER (DE)
LLC, a Delaware limited liability company (“Landlord”), and RHYTHM
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”), for space in the
Building located at 222 Berkeley Street, Boston, Massachusetts 02116. 
Capitalized terms used but not defined herein shall have the meanings given in
the Lease (as defined in the Second Amendment).

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances.  In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control.

 

1.                                      Sidewalks, doorways, vestibules, halls,
stairways and other similar areas shall not be obstructed by Tenant or used by
Tenant for any purpose other than ingress and egress to and from the Premises. 
No rubbish, litter, trash, or material shall be placed, emptied, or thrown in
those areas.  At no time shall Tenant permit Tenant’s employees to loiter in
Common Areas or elsewhere about the Building or Property.

 

2.                                      Plumbing fixtures and appliances shall
be used only for the purposes for which designed and no sweepings, rubbish, rags
or other unsuitable material shall be thrown or placed in the fixtures or
appliances.

 

3.                                      No signs, advertisements or notices
shall be painted or affixed to windows, doors or other parts of the Building,
except those of such color, size, style and in such places as are first approved
in writing by Landlord.  All tenant identification and suite numbers at the
entrance to the Premises shall be installed by Landlord, at Tenant’s cost and
expense, using the standard graphics for the Building. Except in connection with
the hanging of lightweight pictures and wall decorations, no nails, hooks or
screws shall be inserted into any part of the Premises or Building except by the
Building maintenance personnel without Landlord’s prior approval, which approval
shall not be unreasonably withheld.

 

4.                                      Landlord may provide and maintain in the
first floor (main lobby) of the Building an alphabetical directory board or
other directory device listing tenants and no other directory shall be permitted
unless previously consented to by Landlord in writing.

 

5.                                      Tenant shall not place any lock(s) on
any door in the Premises or Building without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, and Landlord shall have the
right at all times to retain and use keys or other access codes or devices to
all locks within and into the Premises.  A reasonable number of keys and/or
access cards to the locks on the entry doors in the Premises shall be furnished
by Landlord to Tenant at Tenant’s cost and Tenant shall not make any duplicate
keys or access cards.  All keys and access cards shall be returned to Landlord
at the expiration or early termination of the Lease.

 

24

--------------------------------------------------------------------------------


 

6.                                      All contractors, contractor’s
representatives and installation technicians performing work in the Building
shall be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld, and shall be required to comply with Landlord’s standard
rules, regulations, policies and procedures, which may be revised from time to
time. Landlord has no obligation to allow any particular telecommunication
service provider to have access to the Building or to the Premises.  If Landlord
permits access, Landlord may condition the access upon the payment to Landlord
by the service provider of fees assessed by Landlord in Landlord’s sole
discretion.

 

7.                                      Movement in or out of the Building of
furniture or office equipment, or dispatch or receipt by Tenant of merchandise
or materials requiring the use of elevators, stairways, lobby areas or loading
dock areas, shall be performed in a manner and restricted to hours reasonably
designated by Landlord.  Tenant shall obtain Landlord’s prior approval by
providing a detailed listing of the activity, including the names of any
contractors, vendors or delivery companies, which approval shall not be
unreasonably withheld.  Tenant shall assume all risk for damage, injury or loss
in connection with the activity.

 

8.                                      Landlord shall have the right to approve
the weight, size, or location of heavy equipment or articles in and about the
Premises, which approval shall not be unreasonably withheld; provided that
approval by Landlord shall not relieve Tenant from liability for any damage in
connection with such heavy equipment or articles.

 

9.                                      Corridor doors, when not in use, shall
be kept closed.

 

10.                               Tenant shall not:  (a) make or permit any
improper, objectionable or unpleasant noises, odors, or vibrations in the
Building, or otherwise interfere in any way with other tenants or persons having
business with them; (b) solicit business or distribute or cause to be
distributed, in any portion of the Building, handbills, promotional materials or
other advertising; or (c) conduct or permit other activities in the Building
that might, in Landlord’s sole opinion, constitute a nuisance.

 

11.                               No animals, except those assisting handicapped
persons, shall be brought into the Building or kept in or about the Premises.

 

12.                               No inflammable, explosive or dangerous fluids
or substances shall be used or kept by Tenant in the Premises, Building or about
the Property, except for those substances as are typically found in similar
premises used for general office purposes and are being used by Tenant in a safe
manner and in accordance with all applicable Laws.  Tenant shall not, without
Landlord’s prior written consent, use, store, install, spill, remove, release or
dispose of, within or about the Premises or any other portion of the Property,
any asbestos-containing materials or any solid, liquid or gaseous material now
or subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq., M.G.L. c. 21C, M.G.L. c. 21E or any other applicable
environmental Law which may now or later be in effect.  Tenant shall comply with
all Laws pertaining to and governing the use of these materials by Tenant and
shall remain solely liable for the costs of abatement and removal.

 

13.                               Tenant shall not use or occupy the Premises in
any manner or for any purpose which

 

25

--------------------------------------------------------------------------------


 

might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.

 

14.                               Tenant shall not take any action which would
violate Landlord’s labor contracts or which would cause a work stoppage,
picketing, labor disruption or dispute or interfere with Landlord’s or any other
tenant’s or occupant’s business or with the rights and privileges of any person
lawfully in the Building (“Labor Disruption”).  Tenant shall take the actions
necessary to resolve the Labor Disruption, and shall have pickets removed and,
at the request of Landlord, immediately terminate any work in the Premises that
gave rise to the Labor Disruption, until Landlord gives its written consent for
the work to resume.  Tenant shall have no claim for damages against Landlord or
any of the Landlord Related Parties nor shall the Term Commencement Date of the
Term be extended as a result of the above actions.

 

15.                               Tenant shall not install, operate or maintain
in the Premises or in any other area of the Building, electrical equipment that
would overload the electrical system beyond its capacity for proper, efficient
and safe operation as determined solely by Landlord.  Tenant shall not furnish
cooling or heating to the Premises, including, without limitation, the use of
electric or gas heating devices, without Landlord’s prior written consent. 
Tenant shall not use more than its proportionate share of telephone lines and
other telecommunication facilities available to service the Building.

 

16.                               Tenant shall not operate or permit to be
operated a coin or token operated vending machine or similar device (including,
without limitation, telephones, lockers, toilets, scales, amusement devices and
machines for sale of beverages, foods, candy, cigarettes and other goods),
except for machines for the exclusive use of Tenant’s employees and invitees.

 

17.                               Bicycles and other vehicles are not permitted
inside the Building or on the walkways outside the Building, except in areas
designated by Landlord.

 

18.                               Landlord may from time to time adopt systems
and procedures for the security and safety of the Building and Property, their
occupants, entry, use and contents.  Tenant, its agents, employees, contractors,
guests and invitees shall comply with Landlord’s systems and procedures.

 

19.                               Landlord shall have the right to prohibit the
use of the name of the Building or any other publicity by Tenant that in
Landlord’s sole opinion may impair the reputation of the Building or its
desirability.  Upon written notice from Landlord, Tenant shall refrain from and
discontinue such publicity immediately.

 

20.                               The Building is a non-smoking building. 
Neither Tenant nor its employees, contractors, agents, guests, or invitees shall
smoke or permit smoking of (i) any form of tobacco-related products (including,
but not limited to pipes, cigars, cigarettes and similar products),
(ii) vaporized products via electronic cigarettes (or any similar products and
technological evolutions or innovations thereof), or (iii) any other plant-based
or synthetic products which emit substances into the air at any time either in
the Premises, in any other part of the Building, around the entrances to the
Building, or in any other exterior area of the Property.  Notwithstanding the
foregoing, Landlord may, at its election in its sole discretion from time to
time, designate any exterior area of the Property (if any) as a permitted
smoking area of tobacco-related products.

 

26

--------------------------------------------------------------------------------


 

21.                               Landlord shall have the right to designate and
approve standard window coverings for the Premises and to establish rules to
assure that the Building presents a uniform exterior appearance.  Tenant shall
ensure, to the extent reasonably practicable, that window coverings are closed
on windows in the Premises while they are exposed to the direct rays of the sun.

 

22.                               Deliveries to and from the Premises shall be
made only at the times in the areas and through the entrances and exits
reasonably designated by Landlord.  Tenant shall not make deliveries to or from
the Premises in a manner that might interfere with the use by any other tenant
of its premises or of the Common Areas, any pedestrian use, or any use which is
inconsistent with good business practice.

 

23.                               The work of cleaning personnel shall not be
hindered by Tenant after 6:00 P.M., and cleaning work may be done at any time
when the offices are vacant. Windows, doors and fixtures may be cleaned at any
time.  Tenant shall provide adequate waste and rubbish receptacles to prevent
unreasonable hardship to the cleaning service.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Special Provisions

 

This Exhibit is attached to and made a part of the Second Amendment to Lease
(the “Second Amendment”) by and between 500 BOYLSTON & 222 BERKELEY OWNER (DE)
LLC, a Delaware limited liability company (“Landlord”), and RHYTHM
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”), for space in the
Building located at 222 Berkeley Street, Boston, Massachusetts 02116. 
Capitalized terms used but not defined herein shall have the meanings given in
the Lease (as defined in the Second Amendment).

 

For purposes of this Exhibit D, all references herein to the “Premises” shall be
deemed to refer to the Relocation Premises, and all references herein to the
“Term” shall be deemed to refer to the Relocation Term, as set forth in the
Second Amendment.

 

1.                                      Swing Space.  Reference is made to the
space located on a portion of the sixth (6th) floor of the 500 Boylston Building
as shown on the floor plan attached hereto as Schedule D-1 containing
approximately 8,462 square feet of Net Rentable Area (the “Swing Space”).  To
provide for Tenant’s temporary space needs prior to the Relocation Commencement
Date, Landlord shall permit Tenant to use and occupy the Swing Space, in its
current “as is” condition, for a term commencing on September 1, 2018 (or, if
later, the date on which Tenant first enters all or part of the Swing Space) and
expiring at 11:59 p.m. on  the Relocation Commencement Date for the Relocation
Premises (the “Swing Space Term”) on all of the terms and conditions of the
Lease that are applicable to the Relocation Premises under the Lease (including,
without limitation, the Tenant’s insurance and indemnification obligations set
forth therein) with the same effect as if, for purposes of the Swing Space and
the Swing Space Term hereunder, the references in the Lease to the Premises, the
Term, and the Building referred, respectively, to the Swing Space, the Swing
Space Term, and the 500 Boylston Building; provided, however, that (a) Landlord
shall not be required to provide any tenant improvement allowance for the Swing
Space or perform any improvements in or to the Swing Space; (b) Tenant shall not
be required to pay Net Rent or additional rent for Tenant’s Proportionate Share
of Operating Cost and Impositions in respect of the Swing Space for the Swing
Space Term; (c) Tenant shall pay to Landlord, on account of the Swing Space for
the Swing Space Term, additional rent for tenant electricity and any separately
reimbursable charges (e.g., after-hours HVAC or special cleaning services)
provided to the Swing Space at building standard rates, on a monthly basis
(pro-rated for any partial month of the Swing Space Term) and otherwise at the
times and in the manner provided in the Lease for such charges; and (d) Tenant
shall use the Swing Space solely for Tenant’s own use in accordance with the
Permitted Use under the Lease and shall have no right to sublease or assign its
rights with respect thereto to any other party.  At the expiration of the Swing
Space Term, Tenant shall vacate and surrender the Swing Space in the condition
existing as of the commencement date of the Swing Space Term, reasonable wear
and tear excepted, after removing all of Tenant’s personal property, furniture,
fixtures, and equipment from such space.  Any failure by Tenant to timely vacate
and surrender the Swing Space to Landlord by the last day of the Swing Space
Term shall be deemed a holdover for purposes of Section 8.02 of the Lease, with
holdover rent thereunder calculated as if the Rent payable during the Swing
Space Term had been payable at the rates per square foot applicable to the
Premises during the first Relocation Lease Year following the Relocation Rent

 

28

--------------------------------------------------------------------------------


 

Waiver Period.  Notwithstanding the foregoing, Landlord reserves the right, upon
not less than sixty (60) days’ prior written notice to Tenant, to relocate the
Swing Space to another space in the Project of a comparable condition, which is
reasonably suitable for areas of the original Swing Space used by Tenant
hereunder.

 

2.                                      Right of First Offer.  Reference is made
to the balance of the rentable area located on the twelfth (12th) floor of the
222 Berkeley Building and not included in the Relocation Premises under the
Second Amendment (the “First Offer Space”).  Tenant shall have a one-time right
of first offer to lease the First Offer Space in accordance with, and subject
to, the terms and conditions of this Paragraph 2 below.

 

(a)                                 Landlord’s ROFO Notice.  Before hereafter
entering into the first lease for all or part of the First Offer Space with a
third party (other than any tenant or other occupant of all or part of the First
Offer Space), Landlord shall notify Tenant of the Net Rent and other terms on
which Landlord is willing to lease such space to Tenant under this Paragraph 2
(“Landlord’s ROFO Notice”).

 

(b)                                 Tenant’s Response.  Within
seven (7) Business Days after receipt of Landlord’s ROFO Notice, Tenant shall,
by written notice delivered to Landlord, either (i) reject Landlord’s ROFO
Notice, or (ii) reject Landlord’s ROFO Notice but unconditionally and
irrevocably offer to lease the offered First Offer Space from Landlord for its
own use at a Net Rent rate proposed in Tenant’s response and otherwise on the
terms set forth in Landlord’s ROFO Notice, or (iii) unconditionally and
irrevocably accept Landlord’s offer to lease the offered First Offer Space from
Landlord for its own use on the terms set forth in Landlord’s ROFO Notice.  The
failure by Tenant to timely respond as aforesaid shall be deemed Tenant’s
rejection of Landlord’s ROFO Notice for the offered First Offer Space under
clause (i).

 

If Landlord’s ROFO Notice is rejected under clause (i) above (or deemed rejected
by Tenant’s failure to timely respond), then Landlord may enter into any lease
for all or part of the offered First Offer Space on such terms and conditions as
Landlord determines in its sole discretion, and Tenant shall thereafter have no
further right to lease the offered First Offer Space under this Paragraph 2.

 

If Tenant timely offers to lease the offered First Offer Space on alternative
terms as set forth in clause (ii) above, then Landlord may, by written notice
delivered within fifteen (15) days of receipt thereof, accept or decline such
offer (the failure to so respond being deemed Landlord’s election to decline
Tenant’s offer).  If such offer under clause (ii) is declined (or deemed
declined), then, for a period of one (1) year after Landlord’s receipt of
Tenant’s offer (the “Leasing Period”), Landlord may enter into any lease for all
or part of the offered First Offer Space (which offered space may be enlarged to
include other space by up to twenty-five percent (25%) of the rentable square
feet without requiring any re-offer hereunder) at an effective rent (after
taking into account any tenant improvement allowance) greater than ninety-five
percent (95%) of the effective rent under Tenant’s offer.  If, during such
Leasing Period, Landlord desires to enter into a third-party lease for all of
part of such offered First Offer Space at an effective rent less than or equal
to ninety-five percent (95%) of the effective rent under Tenant’s offer,
Landlord shall deliver to Tenant a new Landlord’s ROFO Notice for such space. 
If and to the extent that Landlord does not enter into

 

29

--------------------------------------------------------------------------------


 

any lease for all or part of the offered First Offer Space within such Leasing
Period, Landlord shall re-commence the process under this Paragraph 2 before
entering into a lease for such space.  If Landlord does enter into a lease in
accordance with this grammatical paragraph, then Tenant shall thereafter have no
further right to lease the offered First Offer Space under this Paragraph 2.

 

(c)                                  End of Term.  Notwithstanding the
foregoing, Tenant’s right of first offer hereunder shall not apply to any First
Offer Space with a delivery date that would occur within the last
three (3) years of the Term (as the same may have been extended) (a “Late Term
ROFO Space”), unless Tenant has a then-remaining Extension Option under the next
sentence.  If, at the time of a Landlord’s ROFO Notice for a Late Term ROFO
Space, Tenant has a then-remaining Extension Option to extend the Term, then any
right of Tenant to lease such Late Term ROFO Space under this Paragraph 2 shall
apply if and only if, simultaneously with the acceptance (if any) of the
applicable offer to lease such Late Term ROFO Space in accordance with this
Paragraph 2, Tenant shall irrevocably and unconditionally agree to exercise any
such then-remaining Extension Option, in which event the Term shall be extended
in accordance with the terms of such Extension Option, provided that the Fair
Market Net Rent for the Premises thereunder shall be determined at the time
provided under such Extension Option, notwithstanding the timing of Tenant’s
agreement under this sentence to exercise such Extension Option.

 

(d)                                 Confirmatory Instrument.  If the applicable
offer to lease First Offer Space is accepted as provided under this Paragraph 2
above, the space shall, subject to the provisions set forth below and without
further action by the parties, be leased by Tenant on the accepted terms and
otherwise on all of the terms of the Lease in effect immediately prior to such
expansion, provided that, at the request of either party, Landlord and Tenant
shall promptly execute and deliver an agreement confirming such expansion of the
Premises and the estimated date the Premises are to be expanded pursuant to this
Paragraph 2 with a provision for establishing the effective date of such
expansion based on actual delivery.  Landlord’s failure to deliver, or delay in
delivering, all or any part of the First Offer Space, for any reason, shall not
give rise to any liability of Landlord, shall not alter Tenant’s obligation to
accept such space when delivered, shall not constitute a default of Landlord,
and shall not affect the validity of the Lease.

 

(e)                                  General.  Notwithstanding any provision of
this Paragraph 2 to the contrary, Tenant’s rights under this Paragraph 2 shall
be void, at Landlord’s election, if (i) Tenant is in default hereunder, after
any applicable notice and cure periods have expired, at the time Landlord would
otherwise give a Landlord’s ROFO Notice to Tenant hereunder or at the time
Tenant makes any election with respect to the First Offer Space under this
Paragraph 2 or at the time the First Offer Space would be added to the Premises,
or (ii) any Transfer has occurred under Section 4.06 of the Lease (other than a
Permitted Transfer).

 

3.                                      Extension Option.  Tenant shall have the
option (the “Extension Option”) to extend the initial Term for one (1) extension
term of five (5) years commencing at the expiration of the initial Term (the
“Extension Term”), subject to the terms and conditions set forth below.  For the
avoidance of doubt, as used herein, references to the “initial Term” shall be
deemed to refer to the initial Relocation Term set forth in Paragraph 1(a) of
the Second Amendment.

 

30

--------------------------------------------------------------------------------


 

(a)                                 Exercise of Extension Option.  If Tenant
desires to exercise the Extension Option, Tenant shall exercise the Extension
Option by notice given to Landlord on or before the date that is twelve (12)
months prior to the date the initial Term is then scheduled to expire, but not
earlier than twenty four (24) months prior to the date the initial Term is then
scheduled to expire.  Any extension of the initial Term shall be applicable to
the entire Premises (as the same may be expanded).  If Tenant timely exercises
the Extension Option as provided herein, the Term shall be extended for the
Extension Term, and Tenant shall pay Net Rent for the Premises during the
Extension Term, in accordance with the terms and conditions of Section 2.03 of
the Lease, at a Net Rent rate equal to the Extension Rent Rate.  As used herein,
the “Extension Rent Rate” shall mean the Fair Market Rent Rate (as defined
below) for the Premises for the Extension Term as determined in accordance with
the provisions of this Paragraph 3 set forth below.  Time is of the essence with
respect to Tenant’s timely exercise of the Extension Option as provided herein. 
Any notice exercising the Extension Option must be unconditional and irrevocable
in order to be effective. The failure by Tenant to timely give a notice to
Landlord exercising the Extension Option as provided herein shall constitute an
irrevocable waiver of Tenant’s right to extend the Term, and in such event
Tenant shall have no further extension rights hereunder.  Except as set forth
herein, Tenant’s lease of the Premises during the Extension Term shall be on all
of the terms and conditions in effect for the Premises immediately prior to such
extension, except that Tenant shall have no further option to extend the Term
after the end of the Extension Term.

 

(b)                                 Confirmatory Instrument.  If Tenant shall
timely exercise the Extension Option in accordance with subparagraph (a) above,
the provisions of this Paragraph 3 shall be self-operative, but upon request by
either party after determination of the Extension Rent Rate for the Extension
Term, the parties shall execute an agreement specifying the Extension Rent Rate
for the Extension Term and acknowledging the extension of the Term.

 

(c)                                  Arbitration.  If Tenant timely exercises
the Extension Option under subparagraph (a) above and the parties have not
entered into the agreement under paragraph (b) above specifying the Extension
Rent Rate on or before the date that is nine (9) months prior to the date the
initial Term is then scheduled to expire, then either party may cause the matter
of the Fair Market Rent Rate to be submitted to arbitration as set forth below,
by giving notice of such submission to the other party.  Each of Landlord and
Tenant, within twenty (20) days after notice of such submission to arbitration,
shall appoint as an arbitrator a commercial real estate broker with at least
ten (10) years’ experience as a broker for first-class high-rise office
buildings in downtown Boston, Massachusetts, and shall give notice of such
appointment to the other party.  If either Landlord or Tenant shall fail timely
to appoint an arbitrator, the other may apply to the Boston Office of the
American Arbitration Association (“AAA”) for appointment of such an arbitrator
five (5) Business Days after notice of such failure to the delinquent party if
such arbitrator has not then been appointed.  The two (2) arbitrators shall,
within five (5) Business Days after appointment of the second arbitrator,
appoint a third arbitrator who shall be similarly qualified.  If the
two (2) arbitrators are unable to agree timely on the selection of the third
arbitrator, then either arbitrator on behalf of both may request such
appointment from the Boston office of the AAA.  The arbitration shall be
conducted in accordance with the commercial arbitration rules of the AAA insofar
as such rules are not inconsistent with the provisions of this Lease (in which
case the provisions of this Lease shall govern).  The arbitrators shall be
charged to reach a majority written decision in accordance with the standards
for Fair Market Rent Rate (as defined in

 

31

--------------------------------------------------------------------------------


 

subparagraph (d) below), within thirty (30) days after the third arbitrator is
appointed, and if the arbitrators are unable to reach such a majority decision,
the Fair Market Rent Rate shall be deemed to be the average of the
two (2) closest determinations made and simultaneously issued by the
three (3) arbitrators.  The arbitrators shall have no authority or jurisdiction
to make any other determination of such amount.  Each party shall bear the costs
of its appointed arbitrator; otherwise, the cost of the arbitration (exclusive
of each party’s witness and attorneys’ fees, which shall be paid by such party)
shall be borne equally by the parties.  If the AAA shall cease to provide
arbitration for commercial disputes in Boston, the second or third arbitrator,
as the case may be, shall be appointed by any successor organization providing
substantially the same services, and in the absence of such an organization, by
a court of competent jurisdiction under the arbitration act of The Commonwealth
of Massachusetts.  For any period of the Extension Term during which the
Extension Rent Rate is in dispute hereunder, Tenant shall make payment on
account of Extension Rent Rate at the rate estimated by Landlord as the
Extension Rent Rate, and the parties shall adjust for overpayments or
underpayments within thirty (30) days after the decision of the arbitrators is
announced.

 

(d)                                 Fair Market Rent Rate.  The “Fair Market
Rent Rate” for the Extension Term in question shall mean the annual fair market
net rent per square foot for the Premises, determined for a term coterminous
with the Extension Term under the terms of this Lease, as though the Premises
were in the condition then existing or in such better condition as such space is
required to be maintained hereunder.  In making such determination, reference
shall be made to comparable transactions for comparable office space in the
Building and comparable first-class high-rise buildings in the Back Bay district
of Boston, and appropriate adjustments to the rent rates in such comparable
transactions shall be made for any relevant factors, including, without
limitation, the timing of the transaction, the location and condition of the
space, the quality of the Building, and any free rent or other tenant
concessions.  Without limiting the generality of the foregoing adjustments, if
the rent rate in a comparable transaction was determined based on a percentage
discount to fair market rent, then the amount of such discount shall be
disregarded (i.e., added back into the rental rate) for purposes of determining
the Fair Market Rent Rate hereunder.  The Fair Market Rent Rate shall be
determined based on the terms of this Lease, including Tenant’s obligation to
pay Tenant’s Proportionate Share of Operating Cost and Impositions, which shall
apply to the Premises during the Extension Term.

 

(e)                                  General.  Notwithstanding any provision of
this Paragraph 3 to the contrary, the Extension Option shall be void, at
Landlord’s election, if (i) Tenant is in default hereunder, after any applicable
notice and cure periods have expired, at the time Tenant elects to extend the
Term or at the time the Term would expire but for such extension, or (ii) any
Transfer has occurred under Section 4.06 of the Lease (other than a Permitted
Transfer).

 

32

--------------------------------------------------------------------------------


 

Schedule D-1

 

Swing Space Plan

 

[see attached plan]

 

33

--------------------------------------------------------------------------------


 

[g183821ko09i001.gif]

 

34

--------------------------------------------------------------------------------